In a matrimonial action in which the parties were divorced by judgment dated November 20, 2001 the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Marks, J.H.O.), dated December 15, 2004, which denied his motion, inter alia, to reopen a hearing, and (2) an order of the same court (Yancey, J.) dated January 21, 2005, which granted the defendant’s motion to confirm the report of a Judicial Hearing Officer dated November 29, 2004, made after *536the hearing, recommending the granting of the defendant’s motion for permission to relocate with the parties’ child to the State of Florida.
Ordered that the orders are affirmed, with one bill of costs.
Under the circumstances, the Judicial Hearing Officer providently denied the plaintiffs belated motion, inter alia, to reopen the hearing (see Shapiro v Shapiro, 151 AD2d 559, 560-561 [1989]).
The Supreme Court correctly confirmed the Judicial Hearing Officer’s recommendation that the defendánt’s motion for permission to relocate with the parties’ child to the State of Florida be granted (see Tornheim v Tornheim, 303 AD2d 400, 401 [2003]). The record amply supported the Judicial Hearing Officer’s finding that relocation of the parties’ child to the State of Florida was in the child’s best interest (see Matter of Tropea v Tropea, 87 NY2d 727, 732 [1996]; Aziz v Aziz, 8 AD3d 596, 597 [2004]).
The plaintiff’s remaining contentions are without merit. Crane, J.P., Krausman, Skelos and Lifson, JJ., concur.